Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 14 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Washington Philadelphia 14 July 1822
				
				Your N. 3 arrived yesterday and I thank you for the lines although I cannot say I was much pleased with the close of your Epistle which was too gloomy for my taste—Last Eveng. I accompanied Mr. Walsh to a concert and was delighted with Mr Phillips who has a charming voice and sings with great taste and science—Miss Davis gave us the Mocking Bird, and proved that contrary to common notions on this subject in this Country that European songsters nearly equal our American warblers—Christiani was enchanted and ran up to Mr. Walsh crying out “voila de la veritable musique”—The music as usual was not well selected though much better than common on such occasions—A duet from Mozart and two airs of Rossini were of the highest order and well executed—Miss D. will secure attention for she is quite a pretty warbler—Tell George that Mathews is coming to delight the Nation—I bespoke him of Mr Walsh for the benefit of Congress next winter knowing them to be fond of monkey tricks—We had some conversation and I learnt that it was not thought fair in regard to some points to give all the information required as it would be an injustice to a particular individual—that however enough had been disclosed to answer every future purpose and more than enough to finish the business satisfactorily to the answering party—You were right in your conjectures concerning the author of the famous Letters which appeared last winter who appears much flattered at your discovery—he imagines that you mention some things in your Letters to me about your correspondence with him and is perhaps more communicative than you would approve you had therefore better give him a hint as I am by no means remarkable for discretion. Mr. & Mrs. Peters came just now to see us and Sam Ewing threatens a visit—Dr. Chapman was introduced to me last night and I fortunately understood him better than I expected—As dinner is ready I must bid you adieu with love to all—
				
					L. C. Adams
				
				
			